Citation Nr: 0811946	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  00-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to an 
undiagnosed illness.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Michael J. Mooney, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1991, to include service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (the RO).

Procedural history

Headaches 

In the September 1999 rating decision, the RO, in pertinent 
part, denied the veteran's claim of entitlement to service 
connection for headaches, to include as being due to an 
undiagnosed illness.  The veteran perfected an appeal of that 
denial.

In a September 2002 decision, the Board denied the veteran's 
claim for service connection for headaches.  The veteran 
subsequently appealed the Board's September 2002 denial of 
his claims for service connection to the United States Court 
of Appeals for Veterans Claims (the Court).  By means of an 
Order issued in June 2003, the Court vacated the Board's 
September 2002 decision and remanded the case to the Board 
for further development, readjudication and disposition as 
requested in a Joint Motion for Remand which formed the basis 
for the Court's Order.  In March 2004, the Board remanded the 
claim for service connection for a headache disorder.  In a 
May 2005 supplemental statement of the case (SSOC), the RO 
continued the previous denial.

In an August 2005 decision, the Board again denied service 
connection for headaches.  In December 2005, the Board denied 
the veteran's motion for reconsideration of the August 2005 
decision.  The veteran appealed the August 2005 denial to the 
Court.  In an October 2007 memorandum decision, the Court 
vacated the Board's decision as to the denial of service 
connection for headaches and remanded this case to the Board.

In January 2008, the Board wrote a letter to the veteran's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
veteran's appeal before the Board proceeded with 
readjudication.  
The veteran's counsel responded via a letter dated March 21, 
2008.

PTSD

In the September 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating therefor.  The veteran perfected an appeal of the 
assignment of a 30 percent disability rating.  In October 
2003 and again in August 2005, the Board remanded this claim 
to the RO for further development.  In a June 2007 
supplemental statement of the case (SSOC), the RO continued 
the previous denial.  The issue is again before the Board.

Hearing

In a November 1999 notice of disagreement (NOD), the veteran 
requested "an appeal hearing."  In a March 2000 VA Form 9, 
the veteran requested a Travel Board hearing.  In April 2000, 
the veteran and his spouse testified at a hearing held at the 
RO before a Hearing Officer, a transcript of which has been 
associated with the veteran's claims file.  A review of the 
transcript and the other documents in the claims file does 
not reflect that this hearing was in lieu of a Travel Board 
hearing.  However, the veteran's counsel indicated in a July 
2005 statement that the veteran did not want a Board hearing.  
No further development with regard to a hearing is necessary.


Remanded issue

The issue of an increased rating for service-connected PTSD 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the VA Appeals Management Center 
(AMC), in Washington, DC.

Issues not on appeal

Appeal perfected

In the August 2005 Board decision, service connection was 
denied for the following: a skin disorder, to include claimed 
as due to an undiagnosed illness; a disorder producing lumps 
on the body, to include claimed as due to undiagnosed 
illness; hair loss, to include claimed as due to undiagnosed 
illness; and a disorder producing blood in the urine, to 
include claimed as due to undiagnosed illness.  
In December 2005, the Board denied the veteran's motion for 
reconsideration of the August 2005 decision.  

In the October 2007 memorandum decision, the Court noted that 
the veteran did not present any argument with respect to the 
denials of these claims and that therefore these claims were 
deemed to have been abandoned.  See Bucklinger v. Brown, 
5 Vet. App. 435, 436 (1993).  Those issues have therefore 
been resolved.  See 38 C.F.R. § 20.1100 (2007).

Appeal not initiated

In a June 2007 rating decision, service connection was denied 
for posterior polymorphous dystrophy (claimed as blindness).  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  Accordingly, that issue will be addressed 
no further herein.

FINDINGS OF FACT

1.   The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The competent medical evidence establishes that the 
veteran has a diagnosed headache disorder.

3.  The evidence of record does not demonstrate any in-
service headache disorder or any head injury.


CONCLUSION OF LAW

Service connection for headaches, including due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for headaches, to 
include as claimed as a chronic disability due to an 
undiagnosed illness.

The veteran is seeking service connection for headaches.  As 
explained below, the remaining issue on appeal, entitlement 
to an increased rating for PTSD, is being remanded for 
further development.

As noted in the Introduction, this issue was remanded by the 
Court in an October 2007 memorandum decision.  The Court's 
memorandum decision dealt almost exclusively with the Board's 
determination in the August 2005 decision that the veteran 
failed to satisfy the second element under Hickson v. West, 
12 Vet. App. 247, 253 (1999).  This will be dealt with at 
some length below.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In March 2004, the Board remanded the claim for further 
development.  This was accomplished.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  

In the October 2007 memorandum decision, the Court did not 
raise any concerns pursuant to Stegall.  The Board is 
confident that if the Court had identified any Stegall 
deficiencies, such would have surfaced in the October 2007 
memorandum decision so that any deficiencies could be 
corrected.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527- 8 
(1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim].  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).   

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The RO sent the veteran a letter in September 2004 which was 
specifically intended to address the requirements of the 
VCAA.  The VCAA letter informed the veteran of the evidence 
necessary to establish service connection, the evidence to be 
provided by the veteran, the evidence VA is responsible for 
obtaining, and the fact that he should submit any evidence in 
his possession that pertains to this claim.
The August 2005 Board decision contained a lengthy discussion 
of VCAA compliance.  See the August 19, 2005 Board decision, 
pages 6-13.  

The Board observes that this issue was remanded by the Court 
in October 2007 with no substantive comments as to either 
inadequate VCAA compliance or the Board's August 2005 
discussion of such compliance.  See Chisem, supra.

The veteran's attorney has raised no VCAA notice problems.  
Particularly in light of his duty to assist concerns, see 
immediately below, it is clear that the veteran through 
counsel is amply aware of what is required of him and VA in 
connection with the development of his claim.  See DelaCruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In a December 2006 appellant's brief to the Court and in an 
April 2007 reply brief of the appellant, the veteran's 
counsel argued that a January 2005 VA examination was 
invalid.  In the April 2007 reply brief of the appellant, the 
veteran's counsel requested the Court to "order a C&P exam 
to be conducted by the VA to determine whether his ongoing 
problem with headaches, which the VA agrees he has, are 
medically linked to the service-incurred headaches."  See 
the April 2007 reply brief of the appellant, page 5.  As to 
these assertions, the Court stated "[t]o the extent that the 
[veteran] argues that the 2005 VA examination was invalid, 
given the Court's disposition of the [veteran's] claim, the 
Court will not, at this time, address the other arguments and 
issues raised by the [veteran]."  See the Court decision, 
page 3 [citing Best v. Principi, 15 Vet. App. 18, 20 (2001)].

In a March 21, 2008 letter to the Board, the veteran's 
counsel requested a new examination with a medical nexus 
opinion.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.

As is discussed below in detail, the outcome of this claim 
hinges on element (2), what occurred, or more to the point 
what did not occur, during service.  A medical examination 
would not shed any light on this crucial element.  Referral 
of this case for an opinion as to etiology would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  In other words, any 
medical opinion which provided a nexus between the veteran's 
claimed disability and his military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.

In short, no additional medical examination and opinion are 
required per McLendon.  Remand for a medical examination and 
opinion is therefore not necessary.

The Board also notes that while the PTSD-increased-rating 
issue is being remanded for, inter alia, the RO to obtain 
Social Security Administration (SSA) records, neither the 
veteran nor the veteran's counsel has indicated that the SSA 
records provide evidence regarding the critical element 
discussed below that is missing in the veteran's claim for 
service connection for headaches - that is, evidence 
indicating that his current chronic headache disorder was 
present during service.  There is no realistic basis for 
concluding that the SSA records would reveal any additional 
information which would be useful to the Board's decision -- 
that is what occurred during service - since the etiology of 
disabilities is not a subject of SSA inquiry.  Therefore, a 
remand to obtain records from SSA is not necessary, as 
neither the veteran nor his counsel has suggested that they 
are pertinent to his claim for service connection for 
headaches, and the record does not so indicate.  
See Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of an attorney, 
who has presented written argument on his behalf.  The 
veteran and his spouse testified at an April 2000 hearing 
held at the RO before a Hearing Officer.  As noted in the 
Introduction section, he has withdrawn his request for a 
Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.



Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The October 2007 Court memorandum decision 

In its September 2002 decision, the Board accepted the 
veteran's reports of in-service headaches (see e.g., his 
letter dated May 31, 1998 and the April 24, 2000 personal 
hearing transcript, page 2), and determined that Hickson 
element (2) had been satisfied with respect to headaches.  
See the September 2002 Board decision, page 17.  In its 
August 2005 Board decision, the Board noted that the 
veteran's vascular and neurologic systems were each 
clinically evaluated as normal at an October 1991 service 
medical examination and that at this examination the veteran 
denied having, or ever having had, frequent or severe 
headaches.  The Board determined that in the absence of an 
in-service disease or injury, Hickson element (2) was not 
met.  

In its October 2007 decision, the Court held that "in light 
of the missing [service medical records], the Board failed to 
adequately explain its determination that the [veteran] 
failed to satisfy the second Hickson element."  The Court 
agreed "with the Secretary that the Board failed to 
adequately address the credibility of the [veteran's] lay 
evidence of in-service headaches."  

In essence, the Court requires the Board to provide greater 
depth of explanation with respect to its reasons and bases 
with respect to element (2), to include an analysis of the 
veteran's own statements as to in-service headaches.  

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

The veteran's recent contentions

The veteran's attorney, in his letter to the Board dated 
March 21, 2008, stated that "Judge Farley's memorandum 
decision speaks for itself."  The Board agrees.  

Curiously, the attorney then went on to argue that 
"Restoration of the 2002 decision on the subject of 
incurrence of service headaches should now occur . . . ."  
However, in its October 2007 decision the Court specifically 
and categorically "declined the [veteran's] request that the 
Court order that the Board adhere to its previous factual 
finding in its September 2002 decision based on the law-of-
the-case doctrine."  The Court noted that "the September 
2002 decision was vacated by order of the Court."  The Court 
also indicated that "the law-of-the-case doctrine does not 
apply to matters that 'have not been finally decided by the ... 
Court.'"  [quoting Augustine v. Principi, 343 F.3d 1334 
(Fed. Cir. 2003).

In short, "Judge Farley's memorandum decision speaks for 
itself."  As the Court pointed out, the Board's 2002 
decision has been vacated (in essence at the urging of the 
veteran's attorney), and it cannot now be "restored".  
Moreover, the Court specifically directed the Board to 
analyze all of the evidence and arrive at a conclusion 
concerning element (2).  This will be done below.  

Missing service medical records 

Certain of the veteran's service medical records may be 
missing.  Under such circumstances, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This was pointed out by the Court in its October 
2007 memorandum decision.  

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Finally, as will be discussed below there are of record a 
number of service medical records, including, crucially, 
report of a physical examination in October 1991, shortly 
before separation. 

Discussion

The veteran seeks service connection for headaches, both as a 
symptom of an undiagnosed illness associated with his Persian 
Gulf service [see 38 C.F.R. § 3.317] or as a disease entity 
directly related to his military service [see 38 C.F.R. § 
3.303].  The Board will address each of these contentions in 
turn.

(i.)  Undiagnosed illness

It is undisputed that the veteran served in Southwest Asia 
during the Persian Gulf War.  However, the medical evidence 
clearly demonstrates that the medical problem for which the 
veteran is seeking service connection, headaches, is the 
product of a diagnosed disease entity, and not of an 
undiagnosed illness.

The medical evidence does not demonstrate that the veteran's 
headaches,  diagnosed as vascular  or tension headaches, are 
of unknown or unascertainable etiology.  The reports of July 
1998 and January 2005 VA examinations show a diagnosis of 
vascular headaches.  An August 1999 VA treatment record 
reflects a diagnosis of tension headaches.  Both are know 
diagnoses.  While other medical evidence reflects treatment 
for complaints of headaches, this evidence does not 
demonstrate that these headaches are of unknown or 
unascertainable etiology.  Service connection based on the 
veteran's Gulf War service is therefore not warranted.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(ii).

(ii.)  Direct service connection

The veteran more strongly asserts that he had headaches while 
on active duty and that service connection should be granted 
on a direct basis.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
headache disorder.  As noted above, vascular headaches and 
tension headaches have been diagnosed.  Hickson element (1) 
is therefore satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address injury and disease.

With respect to in-service injury, the veteran has pointed to 
no specific in-service injury which he believes is 
responsible for his current headaches.  The medical and other 
records in the file do not reference any such injury.  In an 
October 15, 1991 report of medical history, the veteran 
denied any head injuries.  

Rather, the veteran in essence contends that he had headaches 
in service and continually thereafter.  This contention was 
the crux of the Court's remand.

As was noted by the Court in its October 2007 memorandum 
decision, and despite assertions to the contrary by the 
veteran's attorney, the Board is not bound by its previous 
factual finding in its September 2002 decision that Hickson 
element (2) had been satisfied by the veteran's lay reporting 
of headache symptomatology in service.  

The Board has reviewed the evidence of record.  The evidence 
in favor of in-service headaches consists entirely of the 
veteran's own statements (although sometimes relayed through 
others).  The evidence against the veteran's claim on this 
point consists of negative service medical records as well as 
immediate post service medical records in which in service 
headaches are not mentioned.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

In Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996), the Court remarked that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See also Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].
 
Boiled down to its essence, all reference to in-service 
headaches emanates from the veteran himself.   Such 
references appear in reports of a July 1998 VA examinations a 
July 1999 VA treatment record, an August 1999 VA treatment 
record, a May 2004 VA treatment record, and a report of a 
January 2005 VA examination.  However, it is now well 
established that information from a veteran which is merely 
transcribed by a medical professional still amounts only to a 
statement from the veteran.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that an opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].  

The Board additionally observes that the veteran's self 
reports of in-service headaches to health care providers 
first appear in the record coincident with his July 1998 
claim of entitlement to service connection.  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court reaffirmed that in evaluating medical opinion evidence, 
the Board may reject a medical opinion that is based on facts 
provided by the veteran that have been found to be 
inaccurate. The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the veteran. In this case, as is 
discussed immediately below, the objective medical evidence 
prior to July 1998 does not indicate that in-service 
headaches in fact existed. 

The limited service medical records are entirely silent as to 
complaints or treatment of headaches, or diagnoses of a 
headache disorder.  The report of the October 1991 service 
medical examination, which was done after his service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, shows that the veteran's vascular and neurologic systems 
were each clinically evaluated as normal.  The report of 
medical history prepared at that time shows that the veteran 
denied having, or ever having had, frequent or severe 
headache.

Although the Court's decision referred to the fact that 
certain service medical records may be missing, and the Board 
has taken cognizance of that, the fact remains that the 
existing service medical records, including the examination 
shortly before separation, are pertinently negative as to 
headaches.  There is no presumption that any allegedly 
missing service medical record would in fact disclose 
complaints of headache.  See Cromer, supra. 

Also significant is the fact that medical reports for several 
years after service do not indicate that the veteran 
experienced in-service headaches but rather that his 
headaches began after service.  Specifically, a December 1992 
private treatment record shows that the veteran had had a 
headache since a blow to his head that month.  This was one 
year after the veteran left military service.  

A June 1994 VA treatment record reveals that the veteran 
reported having daily chronic headaches for the past one and 
half years, i.e., in approximately in December 1992.  This 
record is precisely consistent with the December 1992 private 
treatment record which shows an initial complaint of headache 
that month.  

In a November 2003 statement, the veteran's counsel argues 
that the June 1994 VA treatment record showing history of 
daily headaches for only a year and half does not mean that 
the veteran did not have headaches on a less frequent basis 
prior to the end of 1992.  However, the record "speaks for 
itself".  The veteran simply did not indicate that he had 
headaches prior to December 1992.  Moreover, in December 1992 
he in fact indicated that his headaches started that month 
due to a specific event, a blow to the head.    

The Board places great weight of probative value on the 
service medical records and on the immediate post-service 
medical evidence.  Takes together, this evidence supports a 
conclusion that the veteran did not experience headaches in 
service and that such headaches began with a blow to the head 
in December 1992.  Such records are more reliable, in the 
Board's view, than the veteran's later, unsupported assertion 
of in-service headaches made in connection with his claim for 
monetary benefits from VA.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

Simply put, in light of the record as a whole, the Board 
finds that the veteran's assertion of in-service headaches is 
not credible.  The veteran served in Southwest Asia Theater 
of Operations from September 1990 to March 1991.  He has 
reported that his headaches either began while serving in 
Southwest Asia or within a month or two after returning from 
Southwest Asia.  Therefore, the veteran is claiming that his 
headaches began at the latest in the Spring of 1991, several 
months prior  to the October 1991 in-service physical 
examination.  

In his October 15, 1991 report of medical history, which he 
himself signed, the veteran responded "no" to the question 
concerning frequent or severe headache.  
It is simply unbelievable that if headaches had existed the 
veteran would not have mentioned them.  The Board in 
particular observes that the veteran specifically reported 
other seemingly minor problems, such as a history of eye 
trouble and cramps in his legs, in the same report of medical 
history.  The only logical explanation for this omission is 
that the veteran was not in fact troubled by headaches during 
service.  

Moreover, the veteran's "no" response, and the pertinently 
negative examination results, are reinforced by his report in 
December 1992 that his headaches began that month.  

There thus is no objective evidence of a headache disorder or 
a head injury in service.  Although the Board has taken the 
veteran's assertions into consideration, for reasons stated 
above evidence against the claim preponderates.  Hickson 
element (2) has not been met, and the veteran's claim fails 
on that basis.

Turning for the sake of completeness to Hickson element (3), 
medical nexus, there is of record no medical opinion which 
specifically serves to link the veteran's current headaches 
disorder to his military service.  A May 2004 VA treatment 
record reflects an assessment of constant headaches since 
1991.   However, this is not a nexus opinion as such but 
rather appears to be reflective of veteran's statement to the 
examiner concerning his history of in-service headaches, 
which the Board has determined is incredible.  See Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995) [the Board is not required 
to accept doctors' opinions that are based upon the 
claimant's recitation of medical history]; and Elkins v. 
Brown, 5 Vet. App. 474, 478 [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical assessment linking the veteran's current headache 
disorder to his military service is based on a review of the 
entire record.  In particular, there are no service medical 
records corroborating his allegation of in-service headaches, 
nor does the early post-service medical evidence corroborate 
his assertion.  The veteran evidently revised his history in 
connection with his 1998 claim for monetary benefits from the 
government.

To the extent that the veteran himself believes that his 
current headaches are due to his military service, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1).  The statements offered by the veteran are not 
competent medical evidence and do not serve to establish 
medical nexus.

Implicit in the veteran's presentation is the contention that 
his headaches began in service and continued thereafter.  A 
claim can still be substantiated if continuity of 
symptomatology is demonstrated after service.  See Savage v. 
Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

However, as has been discussed in some detail in connection 
with element (2), there was no headache disorder diagnosed in 
service and no documented complaints of headaches in service.  
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent]. Such evidence is 
lacking in this case.  
The May 2004 assessment of headaches staring in 1991 is based 
on the veteran's own statement to that doctor concerning his 
alleged in-service headaches, which history the Board has 
rejected.  Continuity of symptomatology after service is 
therefore not demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current headaches to service.  
Hickson element (3) therefore has also not been satisfied, 
and the claim also fails on that basis.

Conclusion

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for headaches.  The benefit sought on 
appeal is accordingly denied.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

2.  Entitlement to an increased disability rating for 
service-connected PTSD, currently rated 30 percent disabling.

For reasons expressed immediately below, the Board believes 
that this issue must be remanded for further procedural and 
evidentiary development.



Reasons for remand

VCAA notice

While the RO provided notice as to as to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) in March 2006, in light of 
the subsequent Court decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), more detailed notice must be provided.  

The Court in Vazquez-Flores held that a notice letter must 
inform the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on the 
claimant's employment and daily life.  The March 2006 VCAA 
letter did not satisfy that requirement.  Also, the veteran 
is rated under a Diagnostic Code that contains criteria 
necessary for a entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result).  In this case, the Diagnostic 
Code in question pertains to specific psychiatric 
symptomatology.  The notice letters did not provide at least 
general notice of that requirement.

VA examination

The veteran last underwent a VA psychiatric examination in 
January 2005, which was three years ago.  Recent VA medical 
records reflect diagnoses of cognitive disorder not otherwise 
specified and depressive disorder not otherwise specified.  

It is unclear which of the veteran's psychiatric 
symptomatology is attributable to the service-connected PTSD 
and which psychiatric symptomatology is attributable to 
other, non-service-connected psychiatric disorders.  Under 
the circumstances here presented, the Board believes that 
another medical examination is necessary.  

VA treatment records

A printout of a computer screen regarding records at the 
Indianapolis VA medical center (MC) shows that the veteran 
received psychiatric treatment at that facility during the 
period from June 1998 to June 1999.  These records must be 
obtained.  

The veteran has been receiving treatment at the Dayton VAMC.  
The last request from that facility was completed in June 
2007.  Additional records from that facility should be 
obtained.

SSA records

A January 2005 VA treatment record shows that the veteran 
reported that he was receiving Social Security disability 
benefits because of his PTSD.  Records from SSA must be 
obtained.

Accordingly, this case is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VCAA notice pursuant to Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
should be furnished to the veteran, with 
a copy to his counsel.  The VCAA notice 
should inform the veteran that that, to 
substantiate a claim, the veteran must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity and the 
effect that worsening has on the 
veteran's employment and daily life.  The 
VCAA notice should inform the veteran 
that he is rated under a Diagnostic Code 
that contains criteria necessary for a 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result).

2.  VBA should attempt to obtain records 
pertaining to the veteran from the 
Indianapolis VAMC from June 1998 to June 
1999 and from the Dayton VAMC from June 
2007 to the present.  Any treatment 
records so obtained should be associated 
with the veteran's claims file. 

3.  VBA should contact the Social 
Security Administration in order to 
obtain any records pertaining to the 
veteran.  Any such records so obtained 
should be associated with the veteran's 
VA claims folder.

4.  VBA should schedule the veteran for a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  To the 
extent practicable, the examiner should 
identify all symptomatology associated 
with the veteran's PTSD, and any 
symptomatology associated with other 
disorders.  If psychological evaluation 
or other diagnostic testing is deemed to 
be necessary by the examiner, such should 
be scheduled.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

5.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should then review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
counsel should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


